FILED
                            NOT FOR PUBLICATION                            OCT 10 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOANNE WARWICK,                                  No. 12-16909

               Plaintiff - Appellant,            D.C. No. 4:08-cv-03904-CW

  v.
                                                 MEMORANDUM*
UNIVERSITY OF THE PACIFIC, a
California Corporation; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                      Claudia Wilken, Chief Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Joanne Warwick, an attorney, appeals pro se from the district court’s order

denying her Federal Rule of Civil Procedure 60(b) motion for relief from the

court’s order denying her motion opposing costs. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review for an abuse of discretion, Casey v. Albertson’s Inc.,

362 F.3d 1254, 1257 (9th Cir. 2004), and we affirm.

        The district court did not abuse its discretion by denying Warwick’s Rule

60(b) motion because Warwick failed to prove by clear and convincing evidence

that defendants engaged in fraud, misrepresentation, or other misconduct. See

Casey, 362 F.3d at 1260 (discussing Rule 60(b)(3) requirements); see also Am.

Ironworks & Erectors, Inc. v. N. Am. Constr. Corp., 248 F.3d 892, 899 (9th Cir.

2001) (no abuse of discretion by denying Rule 60(b) motion where movants

merely reiterated arguments raised previously). We reject Warwick’s contention

that the district court should have held a hearing on the motion.

        We do not consider issues and arguments incorporated by reference on

appeal. See Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1992).

        We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

        We deny Warwick’s request for judicial notice, set forth in her reply brief,

and grant University of the Pacific’s request for judicial notice, filed on May 1,

2013.

        AFFIRMED.


                                           2                                      12-16909